 Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2446 Page 1 of 32



 1   SULLIVAN HILL REZ & ENGEL
     A Professional Law Corporation
 2   Shannon D. Sweeney, SBN 204868
     Sweeney@sullivanhill.com
 3   600 B Street, Suite 1700
     San Diego, California 92101
 4   Telephone: (619) 233-4100
     Fax Number: (619) 231-4372
 5
     Attorneys for Defendants:
 6   MARK A. WILLIS; BEYOND REVIEW, LLC; IMAGE ENGINE, LLC; and
     WILLIS GROUP, LLC
 7

 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10   ENSOURCE INVESTMENTS LLC,               )   CASE NO. 17CV0079 H LL
     a Delaware limited liability company,   )
11                                           )   AMENDED WILLIS DEFENDANTS’
                          Plaintiff,         )   MEMORANDUM OF
12                                           )
     v.                                      )   CONTENTIONS OF FACT AND LAW
13                                           )   (AND AMENDED EXHIBIT A)
     THOMAS P. TATHAM, an                    )
14   individual; MARK A. WILLIS, an          )   Local Rule 16.1(f)(2) and Federal Rule
     individual; PDP MANAGEMENT              )   of Civil Procedure 26(a)(3)
15   GROUP, LLC, a Texas limited             )
     liability company; TITLE ROVER,         )
16   LLC, a Texas limited liability          )
     company; BEYOND REVIEW, LLC,            )   Magistrate Judge: Hon. Linda Lopez
17   a Texas limited liability company;      )
     IMAGE ENGINE, LLC, a Texas              )   District Judge: Hon. Marilyn L. Huff
18   limited liability company; WILLIS       )   Courtroom: 15A
     GROUP, LLC, a Texas limited             )   Action filed: January 13, 2017
19   liability company; and DOES 1-50,       )
                                             )
20                        Defendants.        )
                                             )
21                                           )
22               TO THE HONORABLE MARILYN L. HUFF, UNITED STATES DISTRICT
23   COURT JUDGE, AND TO ALL COUNSEL OF RECORD:
24               PLEASE TAKE NOTICE THAT Defendants MARK A. WILLIS; BEYOND
25   REVIEW, LLC; IMAGE ENGINE, LLC; and WILLIS GROUP, LLC (collectively
26   Willis Defendants) hereby submit the following Memoranda of Contentions of Fact
27   and Law, pursuant to Local Rule 16.1(f)(2) and Federal Rule of Civil Procedure
28   26(a)(3):

     406723-v1                               -1-                          Case No. 17CV0079 H LL
 Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2447 Page 2 of 32



 1                                       INTRODUCTION
 2               The claims asserted against Mark Willis (“Willis”); Image Engine; Beyond
 3   Review; and the Willis Group (collectively, “the Willis Defendants”) by Ensource
 4   Investments LLC (“Ensource”) for fraud, conversion and unfair competition lack support
 5   and fail as a matter of law. Ensource cannot prove that it was defrauded by the Willis
 6   Defendants in connection with its decision to invest in Hopewell-Pilot Project LLC
 7   (“Hopewell”), a risky startup company formed to test a potential opportunity to find and
 8   purchase oil and gas leaseholds in Texas. There is no evidence that the Willis Defendants
 9   knowingly and recklessly made any material misrepresentations to Ensource, that
10   Ensource reasonably or justifiably relied on any misrepresentations, or that Ensource was
11   damaged actually and proximately by any alleged misrepresentations. To the contrary,
12   the details about the solicited investment were set forth in writing, and the invested funds
13   were used exactly as disclosed. Ensource—comprised of sophisticated and experienced
14   investors who at all times were represented by counsel—engaged in lengthy and
15   comprehensive due diligence before it decided to invest. It negotiated the Hopewell and
16   Title Rover company agreements it signed and it represented in writing that it was not
17   relying on any representations made by Willis or Hopewell management. Further, it
18   represented that it had received all of the information it deemed necessary to make its
19   investment decision and appreciated the substantial risks of investing in a speculative oil
20   and gas exploration startup business.
21               The conversion claim fails because Ensource willingly gave its money to
22   Hopewell, and the money was used as it was intended and disclosed. None of the Willis
23   Defendants took or received any money from Ensource (it all went to Hopewell—a
24   nominal defendant that Ensource has not sued or otherwise). The only money received by
25   any of the Willis Defendants was from Hopewell, as payment for services provided. Such
26   services; the Willis Defendants’ affiliation with Willis; and the costs for such services,
27   were disclosed in writing to Ensource before it knowingly chose to invest. Finally, the
28   Unfair Competition Law (“UCL”) claim fails because such statute is inapplicable as a

     406723-v1                                   -2-                            Case No. 17CV0079 H LL
 Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2448 Page 3 of 32



 1   matter of law to transactions involving the purchase of securities.
 2               Ensource knew that Hopewell was an untested, speculative, short term, risky
 3   investment. Risky investments sometimes pay off. More often, they result in large losses.
 4   That’s the gamble; that’s what Ensource understood; and that’s what happened here. The
 5   Willis Defendants are simply not liable for Ensource’s decision to make a risky
 6   investment.
 7                                     SUMMARY OF FACTS
 8               On March 29, 2016, Hopewell-Pilot Project, LLC1 was organized to identify
 9   title defects in areas rich with oil wells. Once identified, the goal was to acquire title
10   via the purchase or lease of oil, gas and mineral interests. See Ex. D (Third Amended
11   and Restated Company Agreement of Hopewell-Pilot Project, LLC., §2.4). Hopewell
12   further aimed to demonstrate a “Proof of Concept” that new proprietary software
13   technology could be “refine[d], use[d], and appli[ed]” to sort and analyze land and
14   mineral title records, thus speeding up and automating the title review process. See Ex.
15   A (Private Placement Memorandum (“PPM”), Executive Summary); see also Ex. AK
16   (Title Rover “being developed and refined”).
17               In order to have a chance of success, Hopewell needed to raise money. It was
18   initially capitalized by its founders and managers Willis and Thomas Tatham
19   (“Tatham”), and their respective entities (Willis and his affiliates invested
20   approximately $130,000). See Ex. D, Schedule A. The founders were given 1,000,000
21   founders shares in Hopewell. See Ex. C, p.28. Hopewell then solicited investments from
22   experienced, “accredited investors” through an initial private placement of up to
23   1,000,000 Additional Equity Shares for $2,000,000.2 See Ex. A, Term Sheet. Investors
24

25   1
            A “pilot project” is an “activity planned as a test or trial.” pilot project.
26   (n.d.) WordNet 3.0, Farlex clipart collection. (2003-2008). Retrieved October 24 2019
27   from https://www.thefreedictionary.com/pilot+project (last visited October 28, 2019).
     2
28         The private placement ultimately raised $920,000 from 8 distinct investors. See
     Ex. D, Schedule A (Member Information).
     406723-v1                                    -3-                          Case No. 17CV0079 H LL
 Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2449 Page 4 of 32



 1   would receive shares in Hopewell and an option, via a share exchange warrant, to
 2   exchange such warrant for shares of Title Rover, LLC. (“Title Rover”), a company
 3   formed to hold and develop the proprietary technology to be used by Hopewell to
 4   streamline automated title searches.3 See Ex. AD; see also Ex. V (Title Rover Business
 5   Plan (provided to Ensource))(Title Rover formed “for the purpose of refining and
 6   modifying proprietary information technology”).
 7               Investment proceeds were to be “used to fund all operating overhead of the
 8   Company through December 31, 2016, and for the acquisition of Mineral Interests,
 9   primarily new Oil and Gas leases. . .” Ex. A, §AI. In connection with the private
10   placement, potential investors, including Ensource, were provided, among other things:
11   (1) the PPM (Ex. A);4 (2) a Subscription Booklet (Ex. B); and (3) an Amended and
12   Restated Company Agreement of Hopewell-Pilot Project, LLC. (Ex. C)(collectively,
13   “Solicitation Documents”). See Ex. G & Ex. W. The Solicitation Documents made it
14   clear that investment proceeds would be used first for operating expenses
15   (“Approximately $125,000 to $175,000 per month”) and the “balance of the Proceeds
16   [would] be used for the purchase of Oil, Gas, and Mineral Interests. . .” Ex. C (Exhibit
17   A: “Application of Proceeds of Capital Contributions for Initial Additional Equity
18   Shares”). Operating expenses were disclosed and itemized in the 2016 Cash Forecast,
19   which was attached as Exhibit B to the Company Agreement. See Ex. C (Exhibit B). It
20   was expressly disclosed that evaluation of oil and gas opportunities would “consist of
21   title review by both contract legal and land personnel in addition to the exclusive
22   utilization of proprietary computer software and specialized IT services.” Id. It was
23   further disclosed that such evaluation would be performed by “Beyond Review (Willis
24   Group affiliate) [which] provides contract land/O,G&M title attorneys” and “Image
25

26   3
                 As of March 2018, both Hopewell and Title Rover are in Chapter 7 bankruptcy.
27   4
           The PPM contains all of the extensive risk warnings one would expect for a
28   speculative oil and gas lease proposed investment in a private company with
     unmarketable securities. See Ex. A (PPM, §IV(A)-(G)).
     406723-v1                                     -4-                           Case No. 17CV0079 H LL
 Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2450 Page 5 of 32



 1   Engine (Willis Group Affiliate) [which] provides copying and imaging services.” Ex. E
 2   (Schedule of Consulting and Contractor Agreements”); see also Ex. C (Exhibit B)
 3   (Beyond Review and Image Engine listed in Cash Forecast).
 4               Ensource is a company formed in August 2016 for the sole purpose of investing in
 5   Hopewell. See Ex. X. It has four members (Justin Pannu (“Pannu”), Chad Martin
 6   (“Martin”), Cliff Sharp, and the Kilimanjaro Group (Jerome Johns (“Johns”)), each of
 7   whom consider themselves to be (and represented to Hopewell that they are) “accredited
 8   investors.” See Ex. F (FRCP 30(b)(6) deposition of Pannu, 42:11-43:3); see also Ex. M,
 9   Annex 1, Part 2. The individual members of Ensource were solicited for an investment in
10   Hopewell between June and August 2016. See Ex. G (June 7, 2016 email from Tatham
11   preparing documents for meeting with Martin). Willis participated in introductory
12   meetings with Martin and Pannu. He did not meet with any other Ensource member at
13   any time. When Ensource members were being solicited, Hopewell had little to no
14   money in the bank, and ongoing monthly operating expenses due and accruing. The 2016
15   Cash Forecast, provided to an Ensource member in June 2016, shows that Hopewell had
16   a $0 cash balance as of June 2016, and ongoing obligations. See Ex C, §Exhibit B, & Ex.
17   G (email attaching Cash Forecast).
18               On August 16, 2016, Pannu began a formal due diligence inquiry into both
19   Hopewell and Title Rover by forwarding extensive due diligence lists created by Richard
20   Nawracaj (“Nawracaj”), Ensource’s attorney, to Tatham.5 See Ex. H (August 16, 2016
21   email with due diligence lists); see also Ex. F, 184:2-185:14. In response, Hopewell
22   created two online data rooms that were populated with requested and other information.
23   Tatham oversaw the data rooms, including populating them and responding to questions
24   about the documents and potential investment. Willis never logged into the data room
25   and had no involvement with deciding what information was placed therein.
26

27   5
            Nawracaj is one of Ensource’s attorneys in this case. Because he prepared the due
28
     diligence demands, oversaw the due diligence process, negotiated the Hopewell and Title
     Rover company agreements, and advised Ensource in its decision to enter the Hopewell
     investment, he is also a percipient witness in this case and will be called to testify at trial.
     406723-v1                                     -5-                             Case No. 17CV0079 H LL
 Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2451 Page 6 of 32



 1               During the due diligence process, Hopewell, by and through Tatham, engaged in
 2   lengthy and detailed conversations with Ensource members about the two companies,
 3   and answered all questions posed by members of Ensource. See e.g., Ex. I & Ex. J
 4   (August 23, 2016 email exchange between Tatham and Pannu and conversation between
 5   Tatham and Nawracaj, respectively). Johns was a technical expert, and that member dealt
 6   directly with Title Rover’s expert technicians to assess Title Rover (“there was a webinar
 7   and a number of calls”). See Ex. F, 79:15-80:14.6 After almost a month of investigation,
 8   Ensource decided that it wanted to invest, but only on condition that it (through its
 9   attorney) could negotiate amendments to the Hopewell and Title Rover company
10   agreements. See Ex. Y; see also Ex. F, 228:24-229:3 (confirming the “precondition to
11   investment”). Such negotiations lasted several weeks. While the negotiations were
12   underway, Hopewell pushed Ensource to make its investment. Hopewell, by and through
13   Willis, disclosed that it had operational obligations that couldn’t be paid until cash was
14   infused in Hopewell. See Ex. Z. It needed money quickly. Because the company
15   agreements were not yet satisfactorily amended, Ensource agreed to give Hopewell a
16   $205,000 bridge loan, which would be personally guaranteed by Willis, and convertible
17   to Hopewell shares upon execution of the amended company agreements. See Ex. K
18   (September 12, 2016 email exchange between Nawracaj and Tatham).
19               On September 30, 2016, after six weeks of due diligence and negotiations, Ensource
20   agreed to invest $530,000 in Hopewell. See AA. In so doing, it signed the Subscription
21   Agreement (Ex. M); the negotiated Third Amended and Restated Company Agreement of
22   Hopewell-Pilot Project, LLC (Ex. D); and the negotiated Second Amended and Restated
23   Company Agreement of Title Rover, LLC (Ex. L). The bridge loan was converted to
24   Hopewell shares, and Ensource wired an additional $20,000 to Hopewell’s bank account.
25

26

27   6
            Q: “Is it true that EnSource satisfied itself that the representations that had been
28
     made about the technology were truthful before making the investment in Hopewell?” A:
     “I believe it did, but the reason I say I believe so is because those representations were
     made to [Johns] and James.”
     406723-v1                                      -6-                            Case No. 17CV0079 H LL
 Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2452 Page 7 of 32



 1   See Ex. AB. Ensource did not request the Title Rover Share Exchange Warrant at this
 2   time.7
 3               By signing the Subscription Agreement, Ensource represented to Hopewell and its
 4   Members that, among other things: (a) it was knowledgeable and “experienced in
 5   evaluating investments” and understood and could bear the “risks and potential conflicts
 6   of interests;” (b) the Managers would not be liable for Hopewell’s use of the proceeds of
 7   the investment; (c) no representations or warranties were made by Hopewell’s Managers;
 8   (d) it “had access to the designated representatives. . . its Managers and the opportunity to
 9   ask questions of, and receive answers satisfactory to it;” (e) it “obtained all additional
10   information requested by [it] to verify the accuracy of all information furnished in
11   connection with the” investment; (f) it had “not relied upon any representations or other
12   information . . . other than that [set forth in the Solicitation Documents] and independent
13   investigations made by it or [its] representatives;” (g) it was “aware and acknowledges
14   that [] the Company has limited or no significant operating history;” and (h) its
15   “representations and warranties could be used as a defense in any actions related to the
16   Company.” Ex. M (Executed Subscription Agreement), §§3(g)), 3(h), 5(c), 5(d), 5(k),
17   5(l), 8(c). By signing the Hopewell Company Agreement, Ensource agreed that
18   Hopewell’s Managers would not be liable to “any Member under any theory of law,
19   including tort. . ., and that [the Managers] would be indemnified by Ensource to “to the
20   fullest extent permitted by law” Ex. D, §§9.1., 13.10.
21               By October 28, 2019, Ensource had paid $430,000 of its subscribed amount (on that
22   day, payment of $205,000 was made by wire transfer to the Hopewell bank account). See
23   Ex. AB. Prior to this payment being made, Ensource was expressly told that the payment
24   would be used by Hopewell for “budgeted commitments.” See Ex. AC & Ex. AF.
25

26
     7
27
           The Title Rover Share Exchange Warrant entitled the holder of the original
     Exchange Warrant to exchange shares in Hopewell for shares in Title Rover until June
28
     30, 2017, at which point the Exchange Warrant would be void. See Ex. N (Share
     Exchange Warrant, §§1, 3). Plaintiff did not request such Warrant until October 27, 2016.
     See Ex. O (October 27, 2016 email exchange between Nawracaj and Tatham).
     406723-v1                                      -7-                           Case No. 17CV0079 H LL
 Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2453 Page 8 of 32



 1               On December 7, 2016, Hopewell sent a summary of progress to its members.
 2   See Ex. P (December 7, 2016 email from Tatham to Members). In it, Tatham
 3   expressed disappointment and disclosed that Hopewell needed “to complete a good
 4   portion or at least 50% of the pending transactions for our initial pilot project to be
 5   considered successful from an economic standpoint.”8 He further disclosed that while
 6   “the use of the Title Rover technology has significantly cut [Hopewell’s] costs;
 7   progress has been slow.” Id. Given that “the initial pilot project was set up and
 8   budgeted for 2016 operations only,” Hopewell committed to discussing “the relative
 9   merits of continued Hopewell operations vs. a hold and sell exploitation of the
10   existing portfolio of interests” at a January member meeting. Id.
11               The next day Pannu told Willis that he was “ok” with the report, and told his
12   Ensource partner that he was “not so worried.” Ex. R & Ex. S (December 8, 2016 emails to
13   Willis and Cliff Sharp, respectively). Pannu confirmed at his deposition that no member of
14   Ensource was worried about the news. See Ex. F, 287:1-16. In fact, the only person who
15   was worried was attorney Nawracaj. See id. Ensource filed this lawsuit on January 13,
16   2017— a mere 2.5 months after it knowingly made its short-term investment in Hopewell.9
17   Ensource did not make its final $100,000 investment as promised in the Subscription
18   Agreement.
19               Despite its apparent belief that Hopewell was a bad investment, Ensource never
20   exercised its Title Rover Share Exchange Warrant, which would have converted its
21   equity stake in Hopewell to Title Rover. See Ex. O. Thus, Ensource never owned Title
22   Rover stock and could not have been damaged by its lack of success, if any.
23

24   8
           In response to questions from Ensource, Tatham revealed that Hopewell closed
25
     over 125 net acres and had pending offers for 657.54 more net acres. He stated that
     having 400 more net acres close would constitute an economic success, and that he hoped
26
     Hopewell would get there in “the next few weeks.” Ex. Q (December 8, 2016 email from
     Tatham to Pannu).
27   9
            Ensource alleges the following claims against all Willis Defendants: (1) securities
28   fraud (10(b)-(5)); (2) conversion; (3) intentional misrepresentation; and (4) violation of
     the Unfair Competition Laws.
     406723-v1                                     -8-                          Case No. 17CV0079 H LL
 Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2454 Page 9 of 32



 1                                        POINTS OF LAW
 2    Securities Fraud and Intentional Misrepresentation Claims (asserted against all
 3                                        Willis Defendants)
 4               Ensource alleges the Willis Defendants violated Section 10(b) of the Exchange
 5   Act and Securities Exchange Commission Rule 10b-5 promulgated thereunder. In a
 6   section 10(b) private action, a plaintiff must prove: (1) a material misrepresentation or
 7   omission by the defendant; (2) scienter; (3) a connection between the
 8   misrepresentation or omission and the purchase or sale of a security; (4) reliance upon
 9   the misrepresentation or omission; (5) economic loss; and (6) loss causation. See Dura
10   Pharms., Inc. v. Broudo, 544 U.S. 336, 341-342 (2005).
11               Ensource also alleges that the Willis Defendants are liable for intentional
12   misrepresentation, which is a state-law fraud claim.10 To prevail on such claim,
13   Ensource must prove: (1) a material misrepresentation was made; (2) with knowledge
14   of its falsity; (3) to induce reliance; (4) actual and justifiable reliance on the
15   misrepresentation; and (5) damage caused by the reliance. See Ernst & Young, L.L.P. v.
16   Pac. Mut. Life Ins. Co., 51 S.W.3d 573, 577 (Tex. 2001). Because both species of fraud
17   require similar showings of proof, they are analyzed collectively below.
18               A.    There Is No Allegation or Evidence That Image Engine, Beyond
                       Review or the Willis Group Made Any Representation
19

20               Ensource cannot prevail on its fraud claims (10b-5 securities fraud claim or
21   intentional misrepresentation) against Image Engine, Beyond Review or the Willis
22   Group because Ensource does not allege—and there is no evidence to prove—that
23   Image Engine, Beyond Review or the Willis Group ever made representations to
24   Ensource, let alone misrepresentations. Indeed, there is no allegation or evidence to
25   support a theory that Image Engine, Beyond Review or the Willis Group were involved
26

27   10
            This Court has already determined that Texas law applies to state law claims. See
28
     March 9, 2017 Order on Motion to Dismiss, p. 10-11 (ROA #15)(“The Court will apply
     Texas law”). The parties agreed that Texas Law would govern this dispute. See Ex. D,
     §13.7; see also Ex. M, §14.
     406723-v1                                    -9-                           Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2455 Page 10 of 32



 1   in any way with the solicitation of investors for Hopewell.
 2               Beyond Review is an entity that provided contract, land, and oil, gas and mineral
 3   contract title attorneys to Hopewell. See Ex. E. Image Engine was an entity that provided
 4   copying and imaging services to Hopewell. See id. Both service providers performed
 5   work for Hopewell, issued invoices for such work, and were partially paid for such
 6   work.11 See Ex. AM. The Willis Group was an entity that provided office space to,
 7   invested in, and lent money to, Hopewell. See Willis Decl., ¶12. The money paid to these
 8   defendants was routine, customary and supported by admissible evidence. See Ex. AM.
 9   Prior to its investment, Ensource knew that such defendants were performing work for,
10   and would be paid for such work, by Hopewell, as it was disclosed and discussed
11   multiple times. See Ex. C (Exhibit B), Ex. E, & Ex. I, p. PLTF_000570.
12               There are multiple other problems with the other elements of the fraud claims,
13   but an inability to prove that a misrepresentation was made dooms such claims as to
14   Image Engine, Beyond Review and the Willis Group as a threshold matter.
15               B.    Willis Has No Personal Liability For Fraud
16               At all times and on all issues relevant to the case, Willis was acting as one of
17   the disclosed Managers of Hopewell. Any and all representations made by him to
18   Ensource were made on behalf of Hopewell, not Willis personally.12 Willis cannot be
19   liable under Rule 10b-5 for statements made by others (i.e. Hopewell or Tatham). See
20   Jackson v. Fischer, 2015 U.S. Dist. LEXIS 32128, at *13 (N.D. Cal. Mar. 13, 2015)
21   (“liability under Rule 10b-5 is limited to parties who actually ‘make’ misstatements of
22   fact.”); see also Janus Capital Grp., Inc. v. First Derivative Traders, 564 U.S. 135,
23   143 (2011) (to be liable, the defendant “must have ‘made’ the material misstatements”
24

25   11
         Such providers were not paid in full for the work performed for Hopewell.
26
     Compare Ex. AM with FAC, ¶¶14-15.
     12
27           If there is liability for any representation made by Willis in connection with the
     solicitation of an investment in Hopewell, it is Hopewell’s liability—not Willis’. See Ex.
28   D, §9.2)(Willis has an express right to indemnity by Hopewell).

     406723-v1                                     - 10 -                         Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2456 Page 11 of 32



 1   and “[o]ne who prepares or publishes a statement on behalf of another is not its
 2   maker.”). Further, it is well-established that “Rule 10b-5's private right of action does
 3   not include suits against aiders and abettors.” Id. (citing Central Bank of Denver N.A.
 4   v. First Interstate Bank of Denver N.A., 511 U.S. 164, 180 (1994)). Finally, 10b(5)
 5   liability does not attach to Willis merely because he was a manager of Hopewell. The
 6   United States Supreme Court has made it clear that such control theory of liability is
 7   governed by a different statute (Section 20(a) of the Exchange Act), and to adopt such
 8   theory “would read into Rule 10b-5 a theory of liability similar to—but broader in
 9   application than—what Congress has already created expressly elsewhere.” Janus,
10   564 U.S. at 146 (internal citations omitted).13
11               Ensource’s fraud claims against Willis fail because it cannot prove that Willis
12   knowingly and intentionally made misrepresentations to Ensource. Further, it cannot
13   establish reasonable reliance on anything Willis allegedly represented, or that it was
14   damaged as a result of representations allegedly made by Willis. Finally, there is no
15   evidence—and Ensource does not even allege—that Willis received anything
16   personally from it or Hopewell. Rather, the evidence demonstrates that Willis only
17   contributed to and invested in Hopewell. He did not take any money out. He did not
18   receive a salary. He lost his capital contribution and did not receive any return on his
19   investment.
20                     1.    There    Is   No        Evidence     Willis    Made        Material
                             Misrepresentations
21

22               Ensource claims that misrepresentations or omissions were made regarding: (1)
23   Hopewell’s pre-solicitation financial condition and investment prospects; (2)
24   Hopewell’s use of the investment proceeds; (3) Hopewell’s business progress and
25

26   13
            It is too late for Ensource to amend its complaint to add a claim for control
27
     person liability. The complaint was already amended once, and the time to do so
     expired in 2018. Further, to make a prima facie case for control person liability, a
28
     plaintiff must prove that there is a primary violation of federal securities laws. See
     Howard v. Everex Sys., 228 F.3d 1057, 1065 (9th Cir. 2000). As demonstrated herein,
     Ensource cannot prove such violation.
     406723-v1                                     - 11 -                       Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2457 Page 12 of 32



 1   likelihood of success; and (4) Title Rover’s robustness. See First Amended Complaint
 2   (“FAC”), pp. 9-15. While Ensource generally claims that representations were made
 3   on these topics by Tatham and Willis, it has never identified actionable
 4   misrepresentations made specifically and personally by Willis.14
 5               Even if Willis could be liable for information provided by Hopewell to
 6   Ensource members, the Hopewell documents demonstrate that no misrepresentations,
 7   let alone material misrepresentations, were made at all. First, Ensource claims that it
 8   was told Hopewell had potential investors lined up (thus buttressing Ensource’s
 9   confidence), but it did not know, and was not told, that Hopewell was in “dire
10   financial condition.” FAC, pp.9-10. Hyperbole aside, this is not true. Hopewell was
11   trying to raise capital, hence the private placement. Hopewell disclosed that it had $0
12   cash. See Ex. C (Exhibit B: 2016 Cash Forecast). Hopewell disclosed that investment
13   funds would be spent first on monthly operating expenses, and that its monthly
14   operating expenses were between $125,000 to $175,000 per month. See id, (Exhibit A:
15   “Application of Proceeds of Capital Contributions for Initial Additional Equity
16   Shares”). Given these disclosures, any sophisticated accredited investor would know
17   not only that Hopewell could not endure without an infusion of cash, but that such
18   infusion needed to be used for Hopewell’s operating expenses, including for those
19   scheduled in the 2016 Forecast and the evaluations by Beyond Review and Image
20   Engine. Further, Ensource conducted extensive due diligence, and acknowledged that
21   it had every opportunity to ask questions related to anything it desired, including
22   Hopewell’s financial condition. See Ex. M, §5(d)(“The investor has had access to such
23   information concerning the Company as the investor deems necessary to make an
24   informed decision concerning the acquisition of the interest.”); see also Ex. F, 268:22-
25
     14
26
            Ensource does allege that Willis made a misrepresentation when he told Ensource
     that Hopewell was “oversubscribed” but he wanted to give his friends a chance to invest,
27
     but this is not actionable. See Ex. F, 65:7-66:17; see also Jackson, 2015 U.S. Dist. LEXIS
     32128, at *25 (statements that fundraising prospects were “moving along well” and were
28
     “sufficient” deemed “to be little more than statements of corporate optimism regarding
     [defendant’s] prospects for obtaining financing for its future operations, or
     “mere puffery.”).
     406723-v1                                 - 12 -                          Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2458 Page 13 of 32



 1   270:1 (admitting at deposition that when Ensource signed the Subscription Agreement
 2   it did not disagree with such representation).15
 3               Second, Ensource claims that it was told that investment proceeds would be
 4   used on “go-forward” operational requirements and acquiring mineral interests. FAC,
 5   ¶28. This is also demonstrably not true. The PPM expressly says that the investment
 6   proceeds will be used “to fund all operating overhead. . . and for the acquisition of
 7   Mineral Interests.” See Ex. A, Term Sheet (emphasis added). Ensource also claims,
 8   without evidence, that Willis “covertly planned to use the investment proceeds to line”
 9   his pockets. FAC, ¶29. Ensource was told that two of the Hopewell service providers
10   were affiliates of Willis, as well as the cost to Hopewell to use them. Ex. E; see also Ex.
11   C (Exhibit B)(Beyond Review and Image Engine listed in Cash Forecast); and Ex. I, p.
12   PLTF_000570. Finally, there is no evidence whatsoever that Willis personally received
13   any money, let alone “lined his pockets” with it.
14               Third, Ensource claims that it did not understand Hopewell’s business progress
15   or its likelihood of success. It claims that the PPM “implies” something that it now
16   believes is not true. See FAC, ¶37. Ensource’s misinterpretation of the PPM is not
17   actionable fraud or misrepresentation. Ensource also claims that Tatham and Willis
18   misrepresented the payoff potential with representations of “moon-shot” profits. See
19   FAC, ¶39. Such puffery, of course, is inactionable. See Pub. Emples. Ret. Sys. v.
20   Qualcomm, Inc., No. 18-55005, 2019 U.S. App. LEXIS 21969, at *3 (9th Cir. July 23,
21   2019)(“vague, optimistic statements. . . constitute nonactionable puffery”). It is also
22
     15
23
             It is undisputed that Ensource created the due diligence checklist that set forth the
     information it deemed important to discover about Hopewell. See Ex. H. It is also a fact
24
     that the extensive checklist does not ask a single question, or seek any information,
     related to Hopewell’s finances. See id. Pannu confirmed at his deposition that he never
25
     asked for Hopewell bank statements. See Ex. F, 91:9-20. Ensource did ask for operating
     expenses, and those were made available. See Ex. C (Exhibit B)(cash forecast shows
26
     operating expenses at between $106,000-173,400 a month); see also id., Ex. A (operating
     expenses were “[a]pproximately $125,000 to $175,000 per month”); and Ex. AG
27
     (monthly expenses close to $150,000 a month and budgeted for project at “approximately
     $900,000”). Ensource also asked for a pro forma, and that too was provided. See Ex. AH
28
     (8/31/16 email from Tatham attaching pro formas). Ensource has not identified a single
     piece of information it requested from Willis specifically that was not provided. Nor can
     it, given its representation in the Subscription Agreement and admission at deposition.
     406723-v1                                    - 13 -                         Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2459 Page 14 of 32



 1   belied by the numerous and specific risk warnings included in the PPM and
 2   Subscription Agreements.
 3               Fourth, Ensource claims that the Title Rover technology was not as robust or
 4   automated as represented.16 In fact, Hopewell disclosed that Title Rover was being
 5   developed. See Ex. A (Executive Summary)(the Pilot Project involves “the
 6   refinement, use and application of” new technology)(emphasis added); see also Ex. T
 7   (August 8 email from Tatham, with Pannu cc’d)(“Hopewell was formed to test and
 8   refine new IT software. . . . We wanted to test our new IT software in a down
 9   cycle.”)(emphasis added); Ex. V (“time, cost and efficiency gains… are being
10   validated and benchmarked through a . . . pilot program”)(emphasis added); and Ex.
11   AJ, 22:9-16 (“we were putting together various components of different softwares out
12   there and putting a user interface on it; and we were trying to determine, you know, if
13   that was a real viable plan or not”). Hopewell did not represent that it was a perfected
14   product. Hopewell talked about it aspirationally. See Ex. A (“The company believes
15   that the use of Title Rover technology. . . will result in significant savings in both time
16   and cost.”)(emphasis added). Most importantly, Ensource knew that the Title Rover
17   proprietary software was not yet developed when it decided to invest. See Ex. U
18   (August 29, 2016 email from Pannu to Tatham)(“it appears that whatever these
19   individuals are developing is critically important to the success of the Madison
20   County and Buda Rose plays – but that such items are not yet developed.”)(emphasis
21   added); see also Ex. F, 60:16-61:6 (the Title Rover “technology is something he just
22   needed to refine”), and 77:9-78:25 (“Willis represented that it—you know, it was the
23   technology that just needed to be refined.”). Hopewell expressly and repeatedly
24   disclosed that Title Rover was a work in progress.
25               The representations at issue were simply not misrepresentations. And,
26   significantly, there is no evidence that Willis himself made any material
27
     16
28
             Though Ensource currently claims that representations allegedly made about Title
     Rover were material to its investment in Hopewell, the fact that it didn’t take advantage
     of its right to attain an ownership interest in Title Rover belies such argument.
     406723-v1                                   - 14 -                        Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2460 Page 15 of 32



 1   misrepresentation at all.17 The failure of this element dooms both fraud claims.
 2                    2.    There Is No Evidence That Willis Had Knowledge of Falsity or
                            Acted with Scienter
 3

 4               There is no evidence that Willis knowingly and intentionally made
 5   misrepresentations to induce Ensource’s reliance. To be actionable, statements must
 6   be “known to be false or misleading at that time by the people who made them.”
 7   Ronconi v. Larkin, 253 F.3d 423, 430 (9th Cir. 2001)(optimistic predictions about
 8   company’s future not actionable). The mere “fact that the prediction proves to be
 9   wrong in hindsight does not render the statement untrue when made.” In re VeriFone
10   Sec. Litig., 11 F.3d 865, 871 (9th Cir. 1993). “Where an allegedly false or misleading
11   statement is a prediction about future prospects, the plaintiff must allege with
12   particularity facts showing that the initial prediction was clearly a falsehood at the
13   time it was made.” Jackson, 2015 U.S. Dist. LEXIS 32128, at *27.
14               There is no evidence to suggest that Willis knew Hopewell or Title Rover
15   would not meet expectations or be profitable, or that interested investors would not
16   invest as stated. At the time Ensource was solicited to invest, to the contrary, Willis
17   was excited about Hopewell’s potential and wanted it to be successful.18 In fact, all of
18

19   17
           Ensource may point to the representation made by Hopewell (allegedly at the
20   behest of Willis) that Brent Stanley was Chief Technology Officer of Title Rover
     when, in fact, he was really an independent contractor. But, “[i]t is not enough that a
21   statement is false or incomplete, if the misrepresented fact is otherwise insignificant.”
     Basic Inc. v. Levinson, 485 U.S. 224, 238 (1988). A misrepresentation is only
22   actionable if it was material. See id. There is no evidence that Stanley’s job title was at
     all material to Ensource’s investment.
23   18
           The mere fact that Hopewell was cash-poor at its inception and needed money
24   each month does not suggest, let alone prove, that its lack of success was certain. The
     mere fact that, from the vantage of hindsight, a corporation turns out to have been
25   underfinanced is:
26      a condition not uncommon among new small businesses, including small
        corporations privately financed. It is common knowledge that many such
27      corporations have been highly successful, that others have prospered but without
        legendary success, and that still others have failed in part, at least, because of
28      inadequate capital. Such is the story of our American enterprise system.
     Harris v. Curtis, 8 Cal. App. 3d 837, 843 (1970).
     406723-v1                                  - 15 -                         Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2461 Page 16 of 32



 1   his conduct is consistent with his belief that the business plan was viable and worth his
 2   time, money and effort. As Manager, he solicited investors, engaged contractors, service
 3   providers and employees, hired technical experts, provided entrepreneurial vision, and
 4   invested and loaned money as needed. See Ex. AI (offering two-year equity positions to
 5   key technical employees). His optimism and excitement was based on knowledge of the
 6   market and industry, guidance from experts (upon which he relied), and some positive
 7   results throughout 2016. That, at the end of the year, Hopewell was not successful or
 8   profitable enough, or Title Rover fast or robust enough, was not a known or expected
 9   outcome. When talking to prospective investors, Willis could not have known or
10   anticipated how it eventually worked out, and it is black letter law that “fraud by
11   hindsight” is inactionable. See In Re Silicon Graphics Sec. Litig., 183 F.3d 970, 988
12   (9th Cir. 1999). Moreover, it’s common knowledge that investing in an oil and gas
13   pilot project is risky. That’s why the Solicitation Documents contained substantial risk
14   warnings.
15               To establish scienter, Ensource must demonstrate that Willis himself acted with
16   a mental state embracing an “intent to deceive, manipulate, or defraud.”19 Ernst &
17   Ernst v. Hochfelder, 425 U.S. 185 (1976). Scienter requires reckless conduct
18               defined as a highly unreasonable omission, involving not merely simple,
                 or even inexcusable negligence, but an extreme departure from the
19               standards of ordinary care, and which presents a danger of misleading
                 buyers or sellers that is either known to the defendant or is so obvious
20               that the actor must have been aware of it.
21   Hollinger v. Titan Capital Corp., 914 F.2d 1564, 1569 (9th Cir. 1990)(adopting the
22   standard set forth in Sundstrand Corp. v. Sun Chem. Corp., 553 F.2d 1033, 1044-45
23   (7th Cir.)).
24               Here, there is no evidence of any false statement made by Willis, let alone one
25   made recklessly. Rather, the alleged misrepresentations attributed to Willis from his
26

27   19
            Scienter must be established as to Willis personally. Or. Pub. Emples. Ret. Fund v.
28
     Apollo Grp. Inc., 774 F.3d 598, 607 (9th Cir. 2014)(“Where, as here, the Plaintiffs seek
     to hold individuals and a company liable on a securities fraud theory, we require that the
     Plaintiffs allege [and prove] scienter with respect to each of the individual defendants.”).
     406723-v1                                     - 16 -                       Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2462 Page 17 of 32



 1   initial solicitation discussions—e.g., Hopewell was a hot investment, other investors
 2   were committed, Willis had invested his own money, and that invested funds would
 3   be used for tech commitments—are either provably true or are no more than
 4   statements reflecting “routine corporate objectives such as the desire to obtain new
 5   financing and develop new products, which are insufficient to support or create a
 6   strong inference of scienter.” Jackson, 2015 U.S. Dist. LEXIS 32128, at *52. Because
 7   there is no evidence that Willis acted with scienter, the securities fraud claim fails as a
 8   matter of law.
 9                     3.    Ensource Did Not Reasonably or Justifiably Rely on any
                             Alleged Misrepresentation or Omission by Willis
10

11               Ensource must prove that it justifiably relied on the alleged misrepresentations
12   and that it would not have made the decision to invest but for such misrepresentations.
13   See Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 810 (2011)(“The
14   traditional (and most direct) way a plaintiff can demonstrate reliance is by showing
15   that he was aware of a company's statement and engaged in a relevant transaction--
16   e.g., purchasing common stock--based on that specific misrepresentation.”). Ensource
17   cannot meet this burden.
18               Even if Willis personally had made misrepresentations, there is no evidence that
19   any misrepresentation caused Ensource to invest in Hopewell. To the contrary,
20   Ensource researched Hopewell for months after discussing the investment opportunity
21   with Willis. During those months, Ensource received information from Hopewell and
22   Title Rover and in the deal rooms established for Ensource’s due diligence efforts and
23   had direct access to Title Rover’s technical contractors. See Ex. F, 161:7-162:19 (“it is
24   fair that somebody would have thoroughly reviewed [the Subscription Documents] . . .
25   on behalf of Ensource prior to our investment”). And, before and conditional to its
26   investment, Ensource insisted that the Hopewell and Title Rover company agreements
27   be negotiated and revised, which they both ultimately were to Ensource’s satisfaction
28   (i.e. had such condition not been met, there would have been no investment

     406723-v1                                     - 17 -                        Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2463 Page 18 of 32



 1   notwithstanding anything allegedly represented by Willis). See Ex. Y. Ensource’s
 2   decision to invest was made after much time, thought and deliberation, it was
 3   informed by significant information, and was guided by counsel. See Ex. F, 236:15-17
 4   (“I believe as a group we weren’t going to invest—I don’t know if we felt rushed or
 5   not—until we were comfortable”). In fact, Pannu specifically testified that Ensource
 6   DID NOT decide to invest after talking to Willis. See Ex. F, 62:20-63:3 (Q: “did you
 7   decide to invest in Hopewell after that first meeting?” A: “No”).20
 8               Further, when it signed the Subscription Agreement, Ensource expressly and
 9   decisively represented that it did not rely on anything Willis represented. See Ex. M,
10   §5(k)(It was “not relying upon any other information, representation or warranty by
11   the Company, the Managers of the Company or any designated representatives of the
12   Company” and it had “not relied upon any representations or other information
13   (whether oral or written) other than that [set forth in the Subscription Agreement], the
14   Memorandum, the Company Agreement, the other agreements and independent
15   investigations made by it or [its] representatives.”). Pannu confirmed this at his
16   deposition. See Ex. F, 278:15-279:13. Such disclaimers of reliance are binding and
17   enforceable. See Bank of the West v. Valley Nat'l Bank of Arizona, 41 F.3d 471, 478
18   (9th Cir. 1994); see also Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am.,
19   341 S.W.3d 323, 332 (Tex. 2011)(“when sophisticated parties represented by counsel
20   disclaim reliance on representations about a specific matter in dispute, such
21   a disclaimer may be binding, conclusively negating the element of reliance in a suit
22   for fraudulent inducement.”); and Kelter v. Forrest, 2009 U.S. Dist. LEXIS 136364, at
23   *11 (C.D. Cal. Feb. 23, 2009)(plaintiff bound by representations made in a
24   Subscription Agreement).
25               In addition, Ensource—comprised of sophisticated investors and by and
26   through its counsel—engaged in a lengthy and comprehensive due diligence process
27
     20
28         As the designated person most qualified, Pannu agreed at his deposition that his
     responses, unless qualified, would be made on behalf of Ensource. See Ex. F, 22:11-24:13.
     406723-v1                                  - 18 -                        Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2464 Page 19 of 32



 1   to evaluate Hopewell, Title Rover, and the proposed investment. It represented in the
 2   Subscription Agreement that it had access to all of the information it deemed
 3   necessary in order to make its investment decision. See Ex. M (Subscription
 4   Agreement, §5(d)). Pannu testified such representation was true when made. See Ex.
 5   F, 268:22-270:1. Such a representation is binding, and refutes reliance. See Paracor
 6   Fin., Inc. v. GE Capital Corp., 96 F.3d 1151, 1159 (9th Cir. 1996)(investors could not
 7   demonstrate reasonable reliance where the document they signed said they had been
 8   given access to all the information they requested).
 9               Ensource further represented that it had all the access to Company management
10   it wanted, and that it received all of the answers and information it requested. See Ex.
11   M, §5(d). Pannu testified this was also a true statement at the time the Agreement was
12   entered. See Ex. F, 270:2-25. Thus, even if material oral misrepresentations were
13   made (and there is no evidence of any), Ensource’s own due diligence and stated
14   exclusive reliance on the PPM, company agreements and Solicitation Agreement
15   precludes justifiable reliance on them. See J.F. Lehman & Co. v. Treinen, 2000 U.S.
16   Dist. LEXIS 10329, at *23 (C.D. Cal. June 9, 2000)(“it is a well settled rule that
17   where a party relies on his independent investigation after acquiring all the knowledge
18   he desires without hindrance, he will not be heard to say that he relied on the
19   representation of the other party.”);21 see also Sanguinetti v. Viewlogic Sys., 1996 U.S.
20   Dist. LEXIS 1219, at *53 (N.D. Cal. Jan. 23, 1996) (“When contracts clearly state the
21
     21
22
             Notwithstanding this, Pannu testified over and over again that he had a “deep level
     of trust” in Willis before he ever talked to or met him, such that he just “went on his word”
23
     about the investment. See Ex. F, 62:3-25. Such reliance on alleged oral representations by
     someone he had never met, if true, is objectively UNreasonable—especially when Pannu is
24
     an experienced investor and the written documents and information gleaned in due
     diligence contradicted such alleged representations and contained detailed risk warnings.
25
     See Kelter, 2009 U.S. Dist. LEXIS 136364, at *10 (“Reliance is not justified when it is
     ‘manifestly unreasonable’ in light of the plaintiff's ‘own intelligence and information.’”);
26
     see also Atari Corp. v. Ernst & Whinney, 981 F.2d 1025, 1030 (9th Cir. 1992)(an “investor
     who closes his eyes to a known risk” cannot claim reliance) and Carr v. CIGNA Sec., 95
27
     F.3d 544, 547 (7th Cir. 1996)(“If a literate, competent adult is given a document that in
     readable and comprehensible prose says X (X might be, “this is a risky investment”), and
28
     the person who hands it to him tells him, orally, not-X (“this is a safe investment”), our
     literate, competent adult cannot maintain an action for fraud against the issuer of the
     document.”).
     406723-v1                                    - 19 -                         Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2465 Page 20 of 32



 1   nature of the parties' intentions, reliance upon outside representations is
 2   unjustifiable”). When, as here, a PPM contains detailed risk warnings about an
 3   investment, reliance on contrary representations is unreasonable. See Kenney v.
 4   Deloitte, Haskins & Sells, 1992 U.S. Dist. LEXIS 14600, at *8 (N.D. Cal. Sep. 1,
 5   1992)(in such “fact situations, courts in this and other circuits often absolve. . .
 6   professionals from section 10(b) liability as a matter of law”).
 7               If the case primarily alleges omissions (something not readily clear here), a
 8   plaintiff is entitled to a rebuttable presumption of reliance when “there is an omission of a
 9   material fact by one with a duty to disclose.” Stoneridge Inv. Partners, LLC v. Sci.-
10   Atlanta, Inc., 552 U.S. 148, 159 (2008); see also Binder v. Gillespie, 184 F.3d 1059, 1064
11   (9th Cir. 1999)(the “presumption should not be applied to cases that allege both
12   misstatements and omissions unless the case can be characterized as one that primarily
13   alleges omissions.”). A duty to disclose, however, does not arise merely from the
14   possession of material information. “Rather, disclosure is required ‘only when necessary
15   to make . . . statements made, in the light of the circumstances under which they were
16   made, not misleading.’” In re Yahoo! Inc. Sec. Litig., 611 F. App'x 387, 389 (9th Cir.
17   2015)(citing Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 37 (2011)).
18               Ensource claims that Willis failed to disclose “Hopewell’s insolvency” and its
19   “pathetically low” cash balance. See FAC, ¶¶3, 25. Ensource is demonstrably,
20   provably wrong. Such information was specifically disclosed in the 2016 Cash
21   Forecast. See Ex. C (Exhibit B). Even if such information was undisclosed, however,
22   Willis had no duty to reveal the exact financial condition of Hopewell because he
23   never made a statement about Hopewell’s financial health that was rendered
24   materially misleading by the alleged omission. See Friedman v. Salomon Bros., 1994
25   U.S. App. LEXIS 35918, at *6 (9th Cir. Dec. 7, 1994). Moreover, given the
26   information Ensource had been provided, it would have been manifestly unreasonable
27   for Ensource to believe that Hopewell was in a good financial position. It was a pilot
28   program—a startup, which was seeking significant investment for a short term risky

     406723-v1                                    - 20 -                         Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2466 Page 21 of 32



 1   project which would cover its significant overhead costs. Moreover, over several
 2   months, Hopewell repeatedly pressed Ensource to commit and fund the investment,
 3   and it repeatedly informed Ensource that the anticipated funds had already been
 4   budgeted.        See Exs. Z (“Can we agree… to fund tomorrow…my fear is we…
 5   disappoint tech commitments by delaying them”), Ex. AC (“we currently have
 6   commitments that we have budgeted for”), Ex. AF (“please try to coordinate this for
 7   timely payment”), and Ex. AL (“let’s please close and fund this morning... Would be
 8   helpful if you could fund enough for the initial payment…).” Such information,
 9   provided to Ensource from the very beginning, revealed Hopewell’s financial position,
10   and Willis never said otherwise. Because Ensource cannot prove justifiable reliance,
11   both fraud claims fail.
12                     4.     Ensource Cannot Establish Loss Causation
13               Loss causation is an essential element of a securities fraud claim. See Nuveen
14   Mun. High Income Opportunity Fund v. City of Alameda, 730 F.3d 1111, 1115 (9th
15   Cir.        2013).     Loss   causation—a   causal    connection   between     the     claimed
16   misrepresentation and the alleged damages—is different than transaction causation
17   (i.e. reliance). Ensource claims, but cannot prove, that it would not have purchased the
18   Hopewell securities had alleged misrepresentations not been made. Such contention
19   relates solely to the reliance element of a securities fraud claim. Ensource has not
20   suggested, let alone attempted to prove, that any alleged misrepresentation caused
21   economic loss separate and apart from its decision to invest.
22               To establish loss causation when, as here, privately-traded securities are at
23   issue, Ensource must show that the value of the securities decreased because of the
24   alleged misrepresentations (as opposed to other market reasons). See id. at 1123
25   (“evidence that certain misrepresented risks are responsible for a loss must reasonably
26   distinguish the impact of those risks from other economic factors”). Ensource cannot
27   make such showing. There is no evidence that the Hopewell shares diminished in
28   value as a result of any misrepresentation made by Willis. Likewise there is no

     406723-v1                                    - 21 -                          Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2467 Page 22 of 32



 1   evidence that the Title Rover shares diminished in value as a result of any
 2   misrepresentation made by Willis. Even if there was evidence of diminished value, it
 3   would be irrelevant as Ensource did not own Title Rover shares. In fact, Ensource
 4   made the specific and conscious choice not to exercise its option to own shares in
 5   Title Rover, notwithstanding that it had possession of a fully-executed share warrant
 6   and was able to do so through June 2017. See Ex. O; see also Ex. F, 281:20-282:14
 7   (Pannu testified that Ensource did not exercise its right because its trust was broken
 8   with Hopewell “and therefore while Willis continued to say that this was a good
 9   opportunity, it didn’t matter to us”). Thus, Ensource could not have been damaged by
10   any misrepresentation related to Title Rover, if any. As “[f]ederal securities law
11   requires proof of both transaction and loss causation[,]” Ensource’s inability to prove
12   loss causation is another reason why summary judgment is warranted. See Nuveen,
13   730 F.3d at 1116 (affirming summary judgment for defendant when plaintiff’s only
14   theory was that it would not have purchased the security but for the alleged
15   misrepresentation)(citing Dura Pharm., 544 U.S. at 342).
16                    Conversion Claim (asserted against all Willis Defendants)
17               Ensource claims that Defendants converted $399,000 of their $430,000
18   investment. See FAC, ¶10. Of that, it claims that $150,590 was converted by nominal
19   defendant Title Rover, and $159,250 by PDP Management, an entity solely owned by
20   Tatham. See id. ¶¶12-13. It alleges that the Willis Defendants collectively “took”
21   $89,548. See id. ¶¶14-16. Even if Ensource is correct on the amount received, it
22   cannot prevail on its conversion claim.22
23

24
     22
25
            At best, Ensource’s entitlement to damages is limited to the value of the property
     at the time of the conversion. See Tyrone Pac. Int'l, Inc. v. MV Eurychili, 658 F.2d 664,
26
     666 (9th Cir. 1981). Ensource alleges that Beyond Review took $50,548 from Hopewell.
     See FAC, ¶14. It alleges that Image Engine took $24,000 from Hopewell. See id., ¶15.
27
     And, it claims the Willis Group took $15,000 from Hopewell. See id., ¶16. There is no
     allegation or evidence that Willis himself took or received anything from Ensource or
28
     Hopewell. Thus, the most that Ensource could recover from the Willis Defendants on the
     conversion claim, collectively, is $89,548.

     406723-v1                                   - 22 -                       Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2468 Page 23 of 32



 1               First, “[c]onversion involves a taking of property without the owner’s consent;
 2   hence there can be no conversion where the owner has expressly or impliedly assented
 3   to the taking or disposition.” Hull v. Freedman, 383 S.W.2d 236, 238 (Tex. Civ. App.
 4   1964); see also Robinson v. Nat'l Autotech, Inc., 117 S.W.3d 37, 39-40 (Tex. App.
 5   2003). Here, Ensource willingly gave its money to Hopewell for Initial Equity Shares
 6   pursuant to an initial private placement. The investment proceeds were to be “used to
 7   fund all operating overhead of the Company through December 31, 2016, and for the
 8   acquisition of Mineral Interests….”23 Ex. A (PPM, Term Sheet). Operating overhead
 9   was disclosed to be “approximately $125,000 to $175,000 per month” and it was
10   made clear such expenses would be paid before Mineral Interests. Ex. C (Exhibit A).
11   While Ensource now apparently complains that its investment was used to fund
12   operating overhead, that was the stated use, and Ensource agreed to it when it made
13   the decision to invest. Because Ensource gave its money to Hopewell willingly, there
14   is no conversion.
15               Second, there is no evidence that the Willis Defendants received anything from
16   Ensource. To the contrary, the evidence establishes that the invested money was given
17   by Ensource to Hopewell. It was wired by Ensource directly into Hopewell’s bank
18   account. See Ex. AE. The Willis Defendants cannot be liable for “taking” or
19   “possessing” property they never took or possessed. The only party that could even
20   potentially be liable for conversion is Hopewell, as that is the only entity that
21   transacted with Ensource.
22               Finally, money cannot generally be the subject of conversion. See Houston Nat.
23   Bank v. Biber, 613 S.W.2d 771, 774 (Tex. Civ. App. 1981). There is an exception,
24

25   23
            Of the $430,000 invested, the first $205,000 was paid by Ensource in connection
26
     with the bridge loan, which was personally guaranteed by Willis. The agreement was that
     such amount would be loaned by Ensource to Hopewell so that Hopewell could meet its
27
     operational expenses. If certain contingencies were met within two weeks, the personal
     guarantee would be void and the loan would be converted to equity in Hopewell. If the
28
     contingencies were not met, the money would be returned to Ensource. See Ex. K. After
     two weeks, Ensource agreed that the contingencies were met, and the loan was converted
     to equity. See Ex. AA.
     406723-v1                                     - 23 -                       Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2469 Page 24 of 32



 1   however, when “identification of the money is possible and there is a breach of an
 2   obligation to deliver the specific money in question or to otherwise treat specific
 3   money.” Sw. Indus. Inv. Co. v. Berkeley House Inv’rs, 685 S.W.2d 615, 617 (Tex
 4   App. 1985). Preliminarily, money is fungible and identification of Ensource’s invested
 5   money is not possible. Further, documentary evidence establishes that the invested
 6   money was treated the way intended and disclosed. As set forth above, the money was
 7   intended to be used for “all operating overhead.” Ex. A, Term Sheet. There is no
 8   stated requirement that it only be used for “go forward” operating expenses. “All”
 9   means “all.” Further, the allegation that Ensource did not know that Hopewell’s
10   operating expenses included payment obligations to service providers affiliated with
11   Willis is false. Such information was expressly disclosed prior to the investment. See Ex.
12   E. As the invested money was used exactly as disclosed, the exception does not apply and
13   there can be no conversion for the alleged taking of money. The conversion claim fails.
14       Unfair Competition Law (CA Business and Professions Code §17200) Claim
15                               (asserted against all Willis Defendants)
16               It is well-established that the UCL “does not apply to securities transactions.”
17   Bowen v. Ziasun Technologies, Inc., 116 Cal. App. 4th 777, 788 (2004); see also
18   Kronk v. Landwin Group, LLC, 517 Fed. Appx. 611, 613 (9th Cir. 2013)(plaintiff
19   lacked standing to assert an UCL claim because his alleged injury related to the
20   purchase of a security); Siegal v. Gamble, 2016 U.S. Dist. LEXIS 36346, *22 (N.D.
21   Cal. 2016); Schaffer Family Investors, LLC v. Sonnier, 120 F. Supp. 3d 1028, 1049
22   (C.D. Cal. 2015); San Francisco Residence Club, Inc. v. Amado, 773 F. Supp. 2d 822,
23   833-34 (N.D. Cal. 2011); Holland v. TD Ameritrade, Inc., 2011 U.S. Dist. LEXIS
24   395,*17-*18 (E.D. Cal. 2011); and Feitelberg v. Credit Suisse First Boston, LLC., 134
25   Cal. App. 4th 997, 1009 (2005)(“some conduct is beyond the reach of the UCL. For
26   example, . . . section 17200 does not apply to securities transactions”). In fact, “[n]o
27   court. . . has allowed Section 17200 claims to proceed” when, as here, the claims
28   alleged are all predicated on a securities transaction. Betz v. Trainer Wortham & Co.,

     406723-v1                                     - 24 -                        Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2470 Page 25 of 32



 1   829 F. Supp. 2d 860, 866 (N.D. Cal. 2011)(emphasis added). According to Ensource,
 2   the “litigation arises from a scheme to defraud the Plaintiff in connection with the
 3   purchase and sale of securities.” FAC, ¶1. Because the case is predicated on a
 4   securities transaction, the UCL claim fails as a matter of law.
 5                                 FIRST AFFIRMATIVE DEFENSE
 6               For all the reasons set forth, the law cited, and based on all of the evidence cited
 7   above, Ensource’s claims are barred because they fail to state facts sufficient to
 8   constitute claims for relief or causes of action against the Answering Defendants.
 9                                SECOND AFFIRMATIVE DEFENSE
10               For all the reasons set forth, the law cited, and based on all of the evidence cited
11   above, Ensource’s damages, if any, were the proximate result of its own conduct and
12   decisions, and Ensource engaged in such conduct and made decisions knowing full
13   well the risks involved, so as to have assumed any such risks and the likely
14   consequences of such risks. Ensource received substantial written information about
15   Hopewell, was able to ask any questions of management and technical experts it
16   deemed necessary, was able to ask for any documents it deemed necessary,
17   determined the scope and depth of its due diligence inquiry, and was able to negotiate
18   and revise the Hopewell and Title Rover company agreements, before its decision to
19   invest. Ensource represented in writing that it understood the investment and its risks,
20   had access to all the information and information sources it needed, and that it was not
21   relying on anything represented by management. Further, Ensource decided not to
22   invest $100,000 of what it promised it would invest, thus preventing Hopewell from
23   meeting its operational budget and thus contributing to its lack of success.
24                                 THIRD AFFIRMATIVE DEFENSE
25               Ensource’s claims are barred because Answering Defendants assert, without
26   admitting that it engaged in any of the acts or conduct attributed to it by the First
27   Amended Complaint, that any of the alleged acts or conduct which the Answering
28   Defendants may have engaged in were reasonable, justified, in good faith, privileged

     406723-v1                                       - 25 -                         Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2471 Page 26 of 32



 1   and/or for legitimate, non-discriminatory business reasons. At all relevant times the
 2   Willis Defendants acted appropriately and lawfully. As set forth above, Beyond
 3   Review and Image Engine performed work for Hopewell, as they were contracted to
 4   do. They billed for such work, and expected to be paid for such work. The Willis
 5   Group provided IT support, office space and phone services to Hopewell and Title
 6   Rover. It was not paid for such support services. Willis acted as a high-level manager
 7   of Hopewell and Title Rover, and exercised appropriate and reasonable oversight. He
 8   hired and relied upon experts to assist with Title Rover’s development, and he relied
 9   upon Tatham to perform day-to-day oversight of operations. Representations made by
10   Willis were made in his capacity as Manager of Hopewell, and were made in good
11   faith with reasonable bases of fact.
12                              FOURTH AFFIRMATIVE DEFENSE
13               Ensource’s claims are barred because Answering Defendants at all times acted
14   in good faith and had no knowledge or were not reckless in not knowing that any
15   alleged statements or omissions made were false or misleading when made.
16                               FIFTH AFFIRMATIVE DEFENSE
17               Ensource’s claims are barred because any allegedly untrue statement of fact,
18   omissions of fact, misleading statements, or other actions allegedly made by
19   the Answering Defendants were not material to the investment.
20                               SIXTH AFFIRMATIVE DEFENSE
21               Ensource’s claims are barred because, as an admitted Accredited Investor
22   and/or as a result of its extensive due diligence, Ensource knew or, in the exercise of
23   reasonable care, should have known of any alleged misrepresentations and/or
24   omissions, and was thus negligent with respect to the purchase of its Securities. This
25   negligence was the cause in fact and proximate cause of the alleged damages asserted
26   in the First Amended Complaint.
27

28


     406723-v1                                   - 26 -                       Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2472 Page 27 of 32



 1                               SEVENTH AFFIRMATIVE DEFENSE
 2               Ensource’s claims are barred because no conduct attributable to Answering
 3   Defendants was the cause in fact or proximate cause of the alleged damages Ensource
 4   seeks to recover in this action. There is no evidence to establish that any alleged
 5   conduct by the Willis Defendants caused Ensource’s injuries, if any. The investment
 6   was risky and speculative and required a lot of things to go right in order to be
 7   successful (i.e. the oil and gas market had to remain depressed, title defects had to be
 8   found, land owners had to accept lease purchase offers at a reasonable price, sufficient
 9   funds had to be raised, etc.).
10                                EIGHTH AFFIRMATIVE DEFENSE
11               For all the reasons set forth, the law cited, and based on all of the evidence cited
12   above, Ensource’s claims are barred because Ensource did not reasonably rely on any
13   of the statements or omissions alleged in the First Amended Complaint in deciding to
14   purchase its Securities.
15                                 NINTH AFFIRMATIVE DEFENSE
16               For all the reasons set forth, the law cited, and based on all of the evidence cited
17   above, Ensource’s claims are barred because Ensource failed to plead fraud or its
18   predicate acts with sufficient particularity under the Private Securities Litigation
19   Reform Act and Rule 9 of the Federal Rules of Civil Procedure.
20                                 TENTH AFFIRMATIVE DEFENSE
21               Ensource’s claims are barred because factors other than the allegedly untrue
22   statements of material fact, omissions of material fact, misleading statements or other
23   alleged actions by Answering Defendants caused some or all of Ensource’s alleged
24   damages. Ensource decided not to invest $100,000 of what it promised it would
25   invest, thus preventing Hopewell from meeting its operational budget and thus
26   contributing to its lack of success. Ensource threatened to sue, and then did sue, thus
27   preventing Hoepwell and/or Title Rover from raising additional funds to continue
28   operations. Further, the investment was risky and speculative and required a lot of

     406723-v1                                       - 27 -                         Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2473 Page 28 of 32



 1   things to go right in order to be successful (i.e. the oil and gas market had to remain
 2   depressed, title defects had to be found, land owners had to accept lease purchase
 3   offers at a reasonable price, sufficient funds had to be raised, etc.).
 4                              ELEVENTH AFFIRMATIVE DEFENSE
 5               Ensource’s claims are barred because Ensource failed to mitigate its damages, if
 6   any. Had Ensource invested the $100,000 it promised it would invest (and not sued
 7   within months of its investment), Hopewell might have met its operational budget,
 8   and might have been able to raise additional funds, which would have allowed
 9   Hopewell to pursue additional lease purchases. As set forth above, Hopewell believed
10   that it could meet its lease purchase goals, and have Hopewell be deemed an
11   “economic success” with more time and money. Had Hopewell been successful,
12   Ensource’s investment would have been productive.
13                              TWELFTH AFFIRMATIVE DEFENSE
14               Based on the law cited above, Ensource’s UCL claim is inapplicable to claims
15   related to the sale of securities.
16                            THIRTEENTH AFFIRMATIVE DEFENSE
17               For all the reasons set forth, the law cited, and based on all of the evidence cited
18   above, Ensource’s claims are barred because Answering Defendants lacked
19   the scienter required for liability.
20                            FOURTEENTH AFFIRMATIVE DEFENSE
21               Ensource’s claims are barred by own unclean hands, fraud, and wrongful
22   conduct. Ensource decided not to invest $100,000 of what it promised it would invest,
23   thus preventing Hopewell from meeting its operational budget and thus contributing to
24   its lack of success. Ensource threatened to sue, and then did sue, thus preventing
25   Hoepwell and/or Title Rover from raising additional funds to continue operations.
26                              FIFTEENTH AFFIRMATIVE DEFENSE
27               Ensource’s claims are barred by estoppel and/or waiver. Ensource made
28   significant representations and warranties in its Subscription Agreement and Company

     406723-v1                                       - 28 -                         Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2474 Page 29 of 32



 1   Agreements, and Willis relied on such representations to his detriment, including
 2   Ensource’s promise to indemnify Willis and pay his attorneys fees. See Ex. M. p.3-6
 3   & Ex. D, §§9.1, 9.2 & 13.10 (Ensource “shall” indemnify each other Member [e.g.,
 4   Willis] “and hold [him] harmless from and against all losses, costs, liabilities, damages
 5   and expenses (including, without limitation, costs of suit and attorney’s fees) [he] may
 6   incur on account. . . of any business activities conducted by that Member. . ..”).
 7                              SIXTEENTH AFFIRMATIVE DEFENSE
 8               For all the reasons set forth, the law cited, and based on all of the evidence cited
 9   above, Ensource’s claims are barred because Answering Defendants were not
10   involved in the alleged conversion.
11                           SEVENTEENTH AFFIRMATIVE DEFENSE
12               For all the reasons set forth, the law cited, and based on all of the evidence cited
13   above, Ensource’s claims are inactionable because any misrepresentations made by
14   the Answering Defendants were mere puffery.
15                            EIGHTEENTH AFFIRMATIVE DEFENSE
16               For all the reasons set forth, the law cited, and based on all of the evidence cited
17   above, Ensource’s claims are barred by its own breach of contract (i.e. its failure to
18   provide $100,000 of its $530,000 investment).
19                            NINETEENTH AFFIRMATIVE DEFENSE
20               For all the reasons set forth, the law cited, and based on all of the evidence cited
21   above, Answering Defendants’ alleged conduct was not unlawful, unfair or fraudulent,
22   and was not likely to mislead.
23                             TWENTIETH AFFIRMATIVE DEFENSE
24               Answering Defendants’ statements, if any, were forward looking statements
25   accompanied by cautionary language, and thus protected by a safe harbor.
26                           TWENTY FIRST AFFIRMATIVE DEFENSE
27               Answering Defendants presently have insufficient knowledge or information
28   upon which to form a belief as to whether, as yet unknown, affirmative defenses exist,

     406723-v1                                       - 29 -                          Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2475 Page 30 of 32



 1   so it reserves the right to assert additional affirmative defenses in the event evidence
 2   adduced at trial indicates it would be appropriate.
 3

 4                                      ABANDONED ISSUES
 5               The Willis Defendants are unaware of any abandoned issues at this time.
 6                                             EXHIBITS
 7               See attached list of exhibits, which the Willis Defendants expect to present at
 8   trial. It is anticipated that not all of these exhibits will be offered, and such
 9   determination will be made after the Court rules on the parties’ respective motions for
10   summary judgment on or about December 9, 2019.
11                                   PROSPECTIVE WITNESSES
12               Below are the witnesses the Willis Defendants expect to present at trial. It is
13   anticipated that some of these witnesses will only be called if the need arises, and such
14   determination will be made after the Court rules on the parties’ respective motions for
15   summary judgment on or about December 9, 2019.
16          Witness Name                        Address
17          Jennifer Burkhardt                  Address TBD
18          Mark Bush                           5868 Westheimer, Apt 458
19                                              Houston, TX 77057
20          James Dibble                        Address TBD
21          Pat Doherty, Doherty &              1717 Saint James Place
22          Doherty                             Houston, TX 77056
23          Harry “Hank” Gamble IV,             7670 Woodway, Suite 360
24          CPL                                 Houston, TX 11063
25          Michelle Hansen                     Ms. Hansen may be contacted through the
26                                              Willis Group’s counsel
27          Joseph Haynes (by deposition        43807 Lees Mill Square
28          or live)                            Leesburg, VA 20176-3826

     406723-v1                                     - 30 -                       Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2476 Page 31 of 32



 1          Jerry Johns                      1570 Grasshopper Rd.
 2                                           Huntingdon Valley, PA 19006
 3          Michelle Johnson                 Ms. Johnson may be contacted through the
 4                                           Willis Group’s counsel
 5          Gil Lopez                        16522 Champions Cove Circle
 6                                           Spring, TX 77379
 7          Chad Martin                      2 Greenway Plaza, Suite 720
 8                                           Houston, TX 77046
 9          John Martin, Beyond              Level IV Data Center
10          Recognition                      Houston, TX 77067
11          Jeff Merola                      15600 John F. Kennedy Blvd., Suite 680
12                                           Houston, TX 77032
13          Lauren Messer                    Address TBD
14          Rob Miller                       Address TBD
15
            Richard Nawracaj                 155 N. Wacker Dr. Suite 4250
16
                                             Chicago, IL 60606
17
            Justin Pannu (by deposition or   Work: Calpine Energy
18
            live)                                  401 West A Street, Suite 500
19
                                                   San Diego, CA 92101
20
                                             Home:700 W. E. Street, Suite 3804
21
                                                   San Diego CA 92101
22
            Cliff Sharp                      216 Centerview Dr., Suite 160
23
                                             Brentwood, TN 37027
24
            Brent Stanley (by deposition     Substantia Logix, LLC
25
            or live)                         56 Whitman Street
26
                                             Stow, MA 01775
27
            Thomas Trent Stout               231 Bryn Mawr Cir.
28


     406723-v1                                 - 31 -                        Case No. 17CV0079 H LL
Case 3:17-cv-00079-H-LL Document 147 Filed 11/06/19 PageID.2477 Page 32 of 32



 1                                     Houston, TX 77024
 2          Thomas Tatham              1327 Rutland Street
 3                                     Houston, TX 77008
 4          Susan Willard-Killen (by   Substantia Logix, LLC
 5          deposition or live)        56 Whitman Street
 6                                     Stow, MA 01775
 7          Mark Willis                Mr. Willis may be contacted through
 8                                     counsel

 9
                                       Respectfully submitted,
10

11   DATED: November 6, 2019           SULLIVAN HILL REZ & ENGEL
12
                                       By: /s/ Shannon D. Sweeney
13                                     Attorney for Defendants MARK A WILLIS;
14                                     BEYOND REVIEW, LLC; IMAGE ENGINE,
                                       LLC; and WILLIS GROUP, LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28


     406723-v1                           - 32 -                       Case No. 17CV0079 H LL
